Citation Nr: 0424058	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea 
syndrome, claimed as secondary to service-connected 
sinusitis.

2.  Entitlement to service connection for prostate cancer 
with residual incontinence and erectile dysfunction, on a 
direct basis or as secondary to service-connected 
prostatitis.

3.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1947, and from May 1948 to September 1976. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision that denied service 
connection for sleep apnea syndrome and for prostate cancer 
with residual incontinence and erectile dysfunction.  The 
veteran filed a notice of disagreement (NOD) in October 2002, 
and the RO issued a statement of the case (SOC) in November 
2002.  Although prior correspondence from the veteran 
indicated a desire for a local hearing, in November 2002 the 
veteran submitted additional correspondence that indicated 
that he no longer desired a local hearing.  In February 2003, 
the RO issued a supplemental SOC, reflecting the continued 
denial of the claims.  The veteran filed a substantive appeal 
in March 2003.

In May 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, DC; a 
transcript of that hearing is of record.

In June 2004, less than 90 days after the RO's March 22, 2004 
notification that the RO had certified the appeal to the 
Board, the veteran's representative filed additional evidence 
directly with the Board. The evidence consisted of treatment 
records from a private physician, Dr. William D. Recupero, 
for sleep apnea syndrome; a medical article concerning the 
nose and sleep-disordered breathing; and newspaper articles 
concerning prostate cancer.  This evidence is accepted for 
inclusion in the record.  See 38 C.F.R. § 20.1304(a) (2003).

Also in August 2004, the undersigned Veterans Law Judge 
granted the veteran's motion, filed by his representative to 
advance this appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).

For reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service; or, on a secondary basis, for disability that is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2003). Section 3.310(a) also has been 
interpreted to permit service connection for the degree of 
impairment resulting from aggravation of a nonservice-
connected condition by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
Pertinent to the claim involving sleep apnea syndrome, the 
veteran contends that service connection on a secondary basis 
is warranted.  For a grant of service connection on a 
secondary basis, the evidence must show that the service-
connected sinusitis caused or is aggravating the veteran's 
sleep apnea syndrome.

Post-service medical records show treatment for sleep apnea 
syndrome since December 2001.  The Board notes that the May 
2002 consultation report reflects no causal relationship 
between the veteran's sinusitis and his sleep apnea syndrome.  
On the other hand, the veteran's sinusitis is currently 
evaluated as 30 percent disabling.  A January 2003 radiologic 
report revealed moderately severe right maxillary sinus 
disease with osteomeatal unit obstruction, mild left 
maxillary sinus disease, and minimal left sphenoid sinus 
disease.  Following the May 2004 Board hearing, the veteran 
submitted a December 2003 medical article, which concludes 
that sleep-disordered breathing can result from and be 
worsened by nasal obstruction.  Under these circumstances, 
the Board finds that a competent medical opinion as to 
whether the veteran's sleep apnea syndrome was caused or is 
aggravated by service-connected sinusitis, is needed to 
fairly resolve the question on appeal.  See 38 U.S.C.A. 
§ 5103A.

Pertinent to the claim involving prostate cancer with 
residual incontinence and erectile dysfunction, the veteran 
contends that service connection is warranted on a direct 
basis because medical research suggests that prostate cancer 
consists of slow-growing tumors that become more lethal over 
the years; the veteran asserts that such evidence implies the 
onset of disease manifestations during his lengthy active 
service.  Alternatively, the veteran claims entitlement on a 
secondary basis, contending that he developed prostate cancer 
as a result of his service-connected prostatitis.

The medical evidence indicates the veteran was evaluated in 
service because of an apparent nodule of the right lobe of 
the prostate in March 1976, which essentially as asymptomatic 
at that time.  Post-service, following a biopsy procedure in 
April 1991, examiners diagnosed prostate cancer and the 
veteran underwent a radical prostatectomy.  Service 
connection has been in effect for chronic prostatitis, 
effective from the day following the date of discharge in 
October 1976.

In a report of VA contract examination in May 2002, the 
examiner noted that the veteran has a malignant disease, with 
urinary incontinence and sexual impotency resulting from the 
surgery, but that there no longer is a diagnosis of chronic 
prostatitis.

The Board finds that the medical evidence currently of record 
is insufficient to decide the claim on appeal for service 
connection for prostate cancer with residual incontinence and 
erectile dysfunction.  Specifically, the Board notes that no 
medical opinion specifically addresses whether prostate 
cancer was present in service, or whether such condition 
represents a progression of, or was caused or is increased in 
severity by, the veteran's service-connected prostatitis.  
Such opinion, based on both examination of the veteran and 
consideration of his documented medical history and 
assertions, is needed to fairly resolve the question on 
appeal.  Id.

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination(s).  The veteran is hereby advised 
that failure to report to any scheduled examination(s), 
without good cause, may well result in a denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on appeal 
for service connection for sleep apnea syndrome and for 
prostate cancer with residual incontinence and erectile 
dysfunction, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §  3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal for service connection for sleep apnea syndrome and 
for prostate cancer with residual incontinence and erectile 
dysfunction.

As a final note, the Board points out that, in a November 
2001 rating decision, the RO denied, inter alia, the 
veteran's claim for an increased disability rating for 
hemorrhoids.  A May 2002 notice of disagreement clearly 
expressed disagreement with that determination; however, the 
RO has not yet issued a SOC as to that claim.  Accordingly, 
the Board is required to remand this matter to the RO for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a SOC, along with 
a VA Form 9, and afford them the 
opportunity to submit a substantive 
appeal on the issue of entitlement to a 
compensable disability rating for 
hemorrhoids.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claim for an increased 
disability rating for hemorrhoids, within 
60 days of the issuance of the SOC).

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
appropriate VA examination(s) to obtain 
information as to the current nature and 
likely etiology of the veteran's sleep 
apnea syndrome and prostate cancer with 
residual incontinence and erectile 
dysfunction.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each 
physician(s) designated to examine the 
veteran, and each report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include x-rays), and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

With regard to the veteran's sleep apnea 
syndrome, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability was caused or is aggravated by 
service-connected sinusitis, or by other 
service-connected disabilities.  If 
aggravation is found, the physician 
should attempt to quantify the extent of 
additional disability resulting from the 
aggravation. 

As regards to the veteran's prostate 
cancer with residual incontinence and 
erectile dysfunction, and based on 
examination of the veteran and review of 
the record, the physician shoulder offer 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
veteran's prostate cancer (1) had its 
onset during active service, or (2) 
represents a progression of, or was 
caused or is aggravated by service-
connected prostatitis. If aggravation is 
found, the physician should attempt to 
quantify the extent of additional 
disability resulting from the 
aggravation.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal for service connection for sleep 
apnea syndrome and for prostate cancer 
with residual incontinence and erectile 
dysfunction, in light of all pertinent 
evidence and legal authority.  

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




